          Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 1 of 31



                         BEFORE THE UNITED STATES JUDICIAL
                         PANEL ON MULTIDISTRICT LITIGATION




     IN RE: ZANTAC (RANTIDINE) PRODUCTS                      MDL Docket No. 2924
     LIABILITY LITIGATION




                                  CERTIFICATE OF SERVICE


       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that I have caused copies of the foregoing to be

electronically filed with the Clerk of the Panel using the Judicial Panel on Multidistrict Litigation’s

CM/ECF system and to be served on the parties listed below via CM/ECF, email or U.S. Postal

Service on January 22, 2020.

                        EXCEPT AS NOTED, SERVED VIA CM/ECF

Walter H. Hansen v. Boehringer Ingelheim Pharmaceuticals, Inc., et al. No. 2:19-cv-02069
(E.D. Cal.)
Plaintiff
Robert Brent Wisner
Baum Hedlund Aristei & Goldman
10940 Wilshire Blvd. 17th Floor
Los Angeles, CA 90024
rbwisner@baumhedlundlaw.com

Christine Garza, et al. v. Sanofi-Aventis U.S. LLC, et al., No. 5:19-cv-05772 (N.D. Cal.)

Plaintiffs
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Drive, Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 2 of 31




Joseph John Balistreri v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 4:19-cv-
07226 (N.D. Cal.)

Plaintiffs
Robert Brent Wisner
Baum Hedlund Aristei & Goldman
10940 Wilshire Blvd.
17th Floor
Los Angeles, CA 90024
rbwisner@baumhedlundlaw.com

Mark Allan Blake v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 1:19-cv-2991
(D. Colo.)

Plaintiff
Robert Brent Wisner
Baum Hedlund Aristei & Goldman
12100 Wilshire Blvd.
Suite 950
Los Angeles, CA 90025
rbwisner@baumhedlundlaw.com

Jonathan Dimesky, et al. v. Sanofi-Aventis U.S. LLC, et al., No. 3:19-cv-01517 (D. Conn.)

Plaintiffs
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

George Cravens, et al. v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-
1683 (D. Conn.)

Plaintiffs
Robert C. Hilliard
Hilliard Martinez Conzales, LLP
719 S. Shoreline Blvd.
Corpus Christi, Texas 78401
bobh@hmglawfirm.com
kbeck@hmglawfirm.com




                                             2
          Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 3 of 31



Defendants
(Served via Priority Mail Express International):

GlaxoSmithKline, plc
980 Great West Road, Brentford,
Middlesex, England TW8 9GS

Phillip McDonald v. Sanofi US Services Inc., et al., No. 19-cv-04429 (N.D. Fla.)

Plaintiff
Daniel A. Nigh
Levin, Papantonio, Thomas, Mitchell,
Rafferty & Proctor, P.A.
316 S. Baylen Street, Suite 600
Pensacola, FL 32502 dnigh@levinlaw.com

Defendants
(Served via Priority Mail Express International):
 Sanofi S.A.
54, Rue La Boétie
75008 Paris France

Edward Lee Brown v. Sanofi US Services Inc., et al., No. 19-cv-24645 (S.D. Fla.)

Plaintiff
James L. Ferraro, Jr.
The FERRARO LAW FIRM, P.A.
600 Brickell Avenue, Suite 600
Miami, Florida 33131 jjr@ferrarolaw.com

James Fritz et al. v. Sanofi US Services Inc., et al., No. 19-cv-24662 (S.D. Fla.)

Plaintiff
James L. Ferraro, Jr.
The FERRARO LAW FIRM, P.A.
600 Brickell Avenue, Suite 600
Miami, Florida 33131
jjr@ferrarolaw.com

MSP Recovery Claims, Series LLC v. Sanofi U.S. Services Inc., et al., No. 19-cv-24657 (S.D.
Fla.)

Plaintiff
Charles E. Whorton Rivero Mestre LLP
2525 Ponce de Leon Boulevard Suite 1000
Coral Gables, FL 33134

                                                3
          Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 4 of 31



cwhorton@riveromestre.com

Defendants
(Served via Priority Mail Express International):
GlaxoSmithKline, plc
980 Great West Road, Brentford, Middlesex,
England TW8 9GS

Sanofi S.A.
54, Rue La Boétie
75008 Paris France

Sendin et al. v. Sanofi U.S. Services Inc., et al., No. 19-cv-62815 (S.D. Fla.)

Plaintiff
James L. Ferraro, Jr.
The FERRARO LAW FIRM, P.A.
600 Brickell Avenue, Suite 600
Miami, Florida 33131
jjr@ferrarolaw.com

Nancy E. Lopez Flores v. Sanofi US Services Inc., et al., No. 0:19-cv-62313 (S.D. Fla.)

Plaintiff
Yechezkel Rodal Rodal Law, P.A.
5300 N.W. 33rd Ave Suite 219
Ft. Lauderdale, FL 33309
chezky@rodallaw.com

Defendants
(Served via Priority Mail Express International):
Sanofi S.A.
54, Rue La Boétie
75008 Paris France

Steven Kerzer v. Sanofi-Aventis U.S. LLC, et al., No. 1:19-cv-24092-RNS (S.D. Fla.)

Plaintiff
Francisco Raul Maderal, Jr.
255 Alhambra Circle
Coral Gables, FL 33134
frank@colson.com




                                                4
          Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 5 of 31



Defendants
(Served via Priority Mail Express International):
Sanofi S.A.
54, Rue La Boétie
75008 Paris France

Keith Sobieszczyk v. Boehringer Ingelheim Pharmaceuticals Inc., et al., No. 3:19-cv-1200
(S.D. Ill.)

Plaintiff
Robert Brent Wisner
Baum Hedlund Aristei & Goldman
10940 Wilshire Blvd.
17th Floor
Los Angeles, CA 90024
rbwisner@baumhedlundlaw.com

Michelle Coggins, et al. v. Sanofi-Aventis U.S. LLC, et al., No. 19-cv-20060 (D.N.J.)

Plaintiff
Tina Wolfson
Ahdoot & Wolfson, PC
10728 Lindbrook Drive
Los Angeles, CA 90024
twolfson@ahdootwolfson.com

Carmen Colon v. Sanofi-Aventis U.S. LLC, et al., No. 19-cv-20023 (D.N.J.)

Plaintiff
Shanon J. Carson Berger Montague PC
1818 Market Street, Suite 3600,
Philadelphia, PA 19103
scarson@bm.net

Francis Neary v. Sanofi-Aventis U.S. LLC, et al., No. 19-cv-20484 (D.N.J.)

Plaintiff
Lee Albert
GLANCY PRONGAY & MURRAY LLP
230 Park Avenue, Suite 530
New York, NY 10169
lalbert@glancylaw.com




                                                5
          Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 6 of 31



Michael Combs, et al. v. Sanofi-Aventis U.S. LLC, et al., No. 19-cv-20289-FLW-LHG
(D.N.J.)

Plaintiff
Christopher A. Seeger
SEEGER WEISS
55 Challenger Road, Suite 600
Ridgefield Park, NJ 07660
cseegar@seegarweiss.com

Mary Santorella, et al. v. Sanofi-Aventis U.S. LLC, et al., No. 3:19-cv-18146 (D.N.J.)

Plaintiffs
Jason A. Zweig
Hagens Berman
Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

George Cravens v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-19368-
FLW-LHG (D.N.J.)

Plaintiffs
Robert C. Hilliard
Hilliard Martinez Conzales, LLP
719 S. Shoreline Blvd.
Corpus Christi, Texas 78401
bobh@hmglawfirm.com
kbeck@hmglawfirm.com

Defendants
(Served via Priority Mail Express International):
GlaxoSmithKline, plc
980 Great West Road,
Brentford, Middlesex, England TW8 9GS


Mary Anthony v. Boehringer Ingelheim Pharmaceuticals, Inc. et al., No. 3:19-cv-628
(W.D.N.C.)

Plaintiff
T. Roe Frazer II Frazer PLC
30 Burton Hills Blvd. Ste 450
Nashville, TN 37215
roe@frazer.law

                                                6
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 7 of 31




Shawn Lorenzo Francis v. Sanofi U.S. Services Inc., et al., No. 19-cv-04824 (E.D. Pa.)

Plaintiff
Robert Brent Wisner
Baum Hedlund Aristei & Goldman
10940 Wilshire Blvd. 17th Floor
Los Angeles, CA 90024
rbwisner@baumhedlundlaw.com

Herbert Souza v. Sanofi-Aventis U.S. LLC, et al., No. 5:19-cv-02161 (C.D. Cal.)

Plaintiff
Ruben Honik
Ruben Honik, Golomb & Honik, P.C.
1835 Market St., Suite 2900
Philadelphia, PA 19103

Howell Franklin v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 2:19-cv-09666
(C.D. Cal.)

Plaintiff
Jennifer A. Moore
Moore Law Group, PLLC
1473 South 4th Street
Louisville, KY 40208
jennifer@moorelawgroup.com

Gary Campu v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 2:19-cv-02380 (E.D.
Cal.)

Plaintiff
Jennifer A. Moore
Moore Law Group, PLLC
1473 South 4th Street
Louisville, KY 40208
jennifer@moorelawgroup.com

Shriece Franks v. Sanofi-Aventis U.S. LLC, et al., No. 19-cv-81600-DMM (S.D. Fla.)

Plaintiff
Marcus J. Susen
Justin R. Parafinczuk
Parafinczuk Wolf Susen
110 East Broward Boulevard
Suite 1630

                                             7
          Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 8 of 31



Fort Lauderdale, Florida 33301
msusen@pwslawfirm.com
jparafinczuk@pwslawfirm.com

Defendants
(Served via Priority Mail Express International):
GlaxoSmithKline, plc
980 Great West Road, Brentford,
Middlesex England TW8 9GS

Sanofi S.A.
54, Rue La Boétie
75008 Paris France

Gloria Wilson v. Sanofi -Aventis U.S. LLC, et al., No. 19-cv-24887-XXXX (S.D. Fla.)

Plaintiff
Marcus J. Susen
Justin R. Parafinczuk
Parafinczuk Wolf Susen
110 East Broward Boulevard, Suite 1630
Fort Lauderdale, Florida 33301
msusen@pwslawfirm.com
jparafinczuk@pwslawfirm.com

Defendants
(Served via Priority Mail Express International):
GlaxoSmithKline, plc
980 Great West Road, Brentford,
Middlesex England TW8 9GS

Sanofi S.A.
54, Rue La Boétie
75008 Paris France


Lynn White et al. v. GlaxoSmithKline PLC, et al., No. 19-cv-07773 (N.D. Ill.)

Plaintiff
Elizabeth A. Fegan
Fegan Scott, LLC
150 S. Wacker Drive 24th Floor
Chicago, IL 60606
beth@feganscott.com

Defendants

                                                8
          Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 9 of 31



(Served via Certified Mail):
Glenmark Generics Inc., USA
750 Corporate Drive
Mahaw, New Jersey 07430

Dr. Reddy’s Laboratories, Inc.
107 College Rd. E,
Princeton, New Jersey 08540

(Served via Priority Mail Express International):

GlaxoSmithKline PLC
980 Great West Road Brentford,
Middlesex, England

Sanofi S.A.
54, Rue La Boétie
75008 Paris
France

Glenmark Pharmaceuticals Ltd.
HDO-Corporate building, Wing -A, B D
Sawant Marg, Chakala, Off Western Express
Highway, Mumbai 400099, Maharashtra, India

Glenmark Generics Ltd.
HDO-Corporate building, Wing -A, B D
Sawant Marg, Chakala, Off Western Express
Highway, Mumbai 400099, Maharashtra, India

Dr. Reddy's Laboratories, SA, SA 7-1, 27,
Ameerpet Rd. Leelangar, Ameerpet,
Hyderabad, Telangana 500016, India

Yesenia Melillo v. Sanofi-Aventis U.S. LLC, et al., No. 19-cv-06376 (E.D.N.Y.)

Plaintiff
William E. Hoese
KOHN SWIFT & GRAF PC
1600 Market Street
Suite 2500
Philadelphia, PA 19103
whoese@kohnswift.com




                                                9
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 10 of 31



Zahra Dean
Kohn, Swift & Graf, P.C. 1600 Market Sreet, Suite 2500
Philadelphia, PA 19103
zdean@kohnswift.com

Zahra R. Dsouza
Kohn, Swift & Graf, P.C. 1600 Market Street
Suite 2500
Philadelphia, PA 19103
zdsouza@kohnswift.com

Craig William Hillwig KOHN SWIFT & GRAF PC
1600 Market Street
Suite 2500
Philadelphia, PA 19103
chillwig@kohnswift.com

Stacey Koppell et al. v. Perrigo Company PLC, et al., No. 19-cv-10253-VM (S.D.N.Y.)

Plaintiff
Andrew Joseph Obergfell
Joseph I. Marchese
Bursor & Fisher PA
888 Seventh Avenue
New York, NY 10106
jmarchese@bursor.com
aobergfell@bursor.com

Bursor & Fisher, P.A.
Neal J. Deckant
1990 North California Blvd., Suite 940
Walnut Creek, CA 94596
ndeckant@bursor.com

Defendants
(Served via Certified Mail):

Perrigo Company PLC
515 Eastern Avenue
Allegan, Michigan 49010

Perrigo Research & Development Company
601 Abbot Road
East Lansing, Michigan 48823




                                              10
        Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 11 of 31



CVS Health Co.
One CVS Drive
Woonsocket, Rhode Island 02895

Wal-Mart Stores, Inc.
702 SW 8th Street
Bentonville, Arkansas 72716

Gary C. Will v. Boehringer Ingelheim Pharmaceuticals, Inc. et al., No. 19-cv-10935
(S.D.N.Y.)

Plaintiff
James L. Ferraro
John Martin Murphy
Brian R. Herberth
Joyce C. Reichard
Kelley & Ferraro, LLP
Ernst & Young Tower
950 Main Avenue
Suite 1300 Cleveland, OH 44113
brherberth@kelley-ferraro.com
jmurphy@kelley-ferraro.com
jreichard@kelley-ferraro.com


Sandra Payne v. Boehringer Ingelheim Pharmaceuticals, Inc. et al., No. 1:19-cv-02731
(N.D. Ohio)

Plaintiff
James L. Ferraro
John Martin Murphy
Brian R. Herberth
Joyce C. Reichard
Kelley & Ferraro, LLP
Ernst & Young Tower
950 Main Avenue
Suite 1300 Cleveland, OH 44113
brherberth@kelley-ferraro.com
jmurphy@kelley-ferraro.com
jreichard@kelley-ferraro.com




                                            11
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 12 of 31



Gregory Vavra v. Boehringer Ingelheim Pharmaceuticals, Inc. et al., No. 1:19-cv-02729
(N.D. Ohio)

Plaintiff
James L. Ferraro
John Martin Murphy
Brian R. Herberth
Joyce C. Reichard
Kelley & Ferraro, LLP
Ernst & Young Tower
 950 Main Avenue
Suite 1300
Cleveland, OH 44113
brherberth@kelley-ferraro.com
jmurphy@kelley-ferraro.com
jreichard@kelley-ferraro.com

Moises Egozi, et al., v. Sanofi US Services, Inc., et al., No. 0:19-cv-62948 (S.D. Florida)

Plaintiff
Yechezkel Rodal Rodal Law, P.A.
5300 N.W. 33rd Ave., Suite 219
Ft. Lauderdale, FL 33309
chezky@rodallaw.com

Michael Abraham Citron
MAC Legal, PA
3100 N. 29th Court
Hollywood, FL 33020
michael@MACLegalPA.com

Yitzhak Shmuel Levin
Citron Levin, PLLC
3100 N. 29th Court
Hollywood, FL 33020
ylevin@citronlevin.com

Goldstein v. Sanofi US Services, Inc., et al., No. 9:19-cv-81607 (S.D. Florida)

Plaintiff
Yechezkel Rodal Rodal Law, P.A.
5300 N.W. 33rd Ave., Suite 219
Ft. Lauderdale, FL 33309
chezky@rodallaw.com




                                               12
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 13 of 31



Michael Abraham Citron MAC Legal, PA
3100 N. 29th Court
Hollywood, FL 33020
michael@MACLegalPA.com

Yitzhak Shmuel Levin Citron Levin, PLLC
3100 N. 29th Court
Hollywood, FL 33020
ylevin@citronlevin.com

Dennis Diamante v. Sanofi-Aventis U.S. LLC, et al., No. 19-cv-20645 (D.N.J.)

Plaintiffs
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Kimberly Beck
Hilliard Martinez Conzales, LLP
719 S. Shoreline Blvd.
Corpus Christi, Texas 78401
bobh@hmglawfirm.com
kbeck@hmglawfirm.com

Carol Perone et al. v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 19-cv-20621
(D.N.J.)

Plaintiffs
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Kimberly Beck
Hilliard Martinez Conzales, LLP
719 S. Shoreline Blvd.
Corpus Christi, Texas 78401
bobh@hmglawfirm.com
kbeck@hmglawfirm.com




                                             13
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 14 of 31



Defendants
(Served via Priority Mail Express International):
GlaxoSmithKline, plc
980 Great West Road, Brentford,
Middlesex, England TW8 9GS


Rutherford v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-20911 (D.
New Jersey)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Kimberly Beck
Hilliard Martinez Conzales, LLP
719 S. Shoreline Blvd.
Corpus Christi, Texas 78401
bobh@hmglawfirm.com
kbeck@hmglawfirm.com

Joan Chase v. Sanofi S.A., et al., No. 1:19-cv-00329-MW-GRJ (N.D. Fla.)

Plaintiff
Daniel A. Nigh
Levin, Papantonio, Thomas,
Mitchell, Rafferty & Proctor, P.A.
316 S. Baylen Street, Suite 600
Pensacola, FL 32502
dnigh@levinlaw.com

Jill Erica Goldstein v. Sanofi U.S. Services, Inc., et al., No. 9:19-cv-81607 (S.D. Fla.)

Plaintiff
Yechezkel Rodal
Levin Citron Rodal, PLLC
5300 N.W. 33rd Ave., Ste. 219
Ft. Lauderdale, Florida 33309
yrodal@levincitronrodal.com




                                               14
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 15 of 31



Rafael Gomez v. Sanofi-Aventis U.S. LLC, et al., No. 1:19-cv-25222 (S.D. Fla.)

Plaintiff
Ricardo M. Martinez-Cid
PODHURST ORSECK, P.A.
SunTrust International Center
One SE Third Avenue, Suite 2300
Miami, FL 33131
RMCTeam@podhurst.com

Thomas John Harris v. Boehringer Ingelheim Pharmaceuticals, Inc. et al., No. 8:19-cv-
03085 (M.D. Fla)

Plaintiff
Joseph H. Saunders
Saunders & Walker, P.A
3491 Gandy Boulevard North Suite 200
Pinellas Park, Florida 33781
joe@saunderslawyers.com

Gary Hart v. Boehringer Ingelheim Pharmaceuticals, Inc. et al., No. 3:19-cv-02296-W-
MDD (S.D. Cal.)

Plaintiff
Jennifer A. Moore
Moore Law Group, PLLC
1473 South 4th Street
Louisville, KY 40208
jennifer@moorelawgroup.com

Phillip McDonald v. Sanofi S.A., et al., No 3:19-cv-04429-MCR-EMT (N.D. Fla.)

Plaintiff
Daniel A. Nigh
Levin, Papantonio, Thomas,
Mitchell, Rafferty & Proctor, P.A.
316 S. Baylen Street, Suite 600
Pensacola, FL 32502
dnigh@levinlaw.com

Jack Rhoda v. Sanofi S.A., et al., No. 1:19-cv-25188 (S.D. Fla.)

Plaintiff
George T. Williamson
Farr, Farr, Emerich, Hackett, Carr & Holmes, P.A.
99 Nesbit Street

                                              15
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 16 of 31



Punta Gorda, FL 33950
gwilliamson@farr.com

Ivan Safra v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 0:20-cv-60019 (S.D.
Fla.)

Plaintiff
Jennifer Moore
MOORE LAW GROUP, PLLC
1473 South 4th Street
Louisville, KY 40208
jennifer@moorelawgroup.com

Richard Froehlich, et al., v. Sanofi-Aventis U.S., LLC, et al., No. 7:19-cv-11632 (S.D. N.Y.)

Plaintiffs
Antonio Vozzolo
Vozzolo LLC
345 Route 17 South
Upper Saddle River, New Jersey 07458
avozzolo@vozzolo.com

Carlos Romero, et al., v. Sanofi-Aventis U.S., LLC, et al., No. 1:19-cv-25220 (S.D. Fla.)

Plaintiffs
Ricardo M. Martinez-Cid
PODHURST ORSECK, P.A.
SunTrust International Center
One SE Third Avenue, Suite 2300
Miami, FL 33131
RMCTeam@podhurst.com

Dawn M. Alviar v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:20-cv-00029-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401

                                              16
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 17 of 31



bobh@hbsslaw.com

George Baker v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-21512-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Dorris Bean v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., 3:19-cv-21514-FLW-
LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Lena Marie Bell v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:20-cv-00039-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP

                                            17
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 18 of 31



719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

April Michelle Bryant v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:20-cv-
00057-FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Susan Carbagal v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:20-cv-00067-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Larry Conquest v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-21326-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com



                                            18
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 19 of 31



Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Trula B. Davis v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:20-cv-00068-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Sharon Dawson v. Boehringer Ingelheim Pharmaceuticals Inc., et al., No. 3:20-cv-00079-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

David W. Everett v. Boehringer Ingelheim Pharmaceuticals Inc., et al., No. 3:19-cv-21517-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611

                                            19
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 20 of 31



jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

David Gawlick v. Boehringer Ingelheim Pharmaceuticals Inc., et al., No. 3:19-cv-21332-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Angela Michelle Green v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-
21518-FLW-LHG (D.N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Lawrence W. Jacquet v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-
21334-FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP

                                            20
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 21 of 31



455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Brenda Johnson v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:20-cv-00117-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP 7
19 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Bobby Jordan v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-21206 (D.
N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com




                                           21
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 22 of 31



Lynda Liem v. Boehringer Ingelheim Pharmaceuticals, Inc. et al., No. 3:20-cv-00125-FLW-
LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Monica Linson v. Boehringer Ingelheim Pharmaceuticals, Inc. et al., No. 3:19-cv-21525-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Cristina Loubriel v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:20-cv-00131-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401

                                            22
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 23 of 31



bobh@hbsslaw.com

Betty Lutz v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:20-cv-00134-FLW-
LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Linda MacEachern v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-
21519-FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Tammie Mae Macklet v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:20-cv-
00136-FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP

                                           23
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 24 of 31



719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Robin Marable v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:20-cv-00140-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Timothy McCann v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-20651
(D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP 7
19 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Anthony K. Micle, Sr. v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-
21210-FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com



                                            24
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 25 of 31



Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

William Molina v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-20910-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

James Lee Moors v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-21207-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Olga Rutherford v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-20911-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611

                                            25
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 26 of 31



jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Edward Joseph Simon v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-
21323 (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

Loretta Wynn v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 3:19-cv-21521-
FLW-LHG (D. N.J.)

Plaintiff
Jason A. Zweig
Hagens Berman Sobol Shapiro LLP
455 N. Cityfront Plaza Dr., Suite 2410
Chicago, IL 60611
jasonz@hbsslaw.com

Robert C. Hilliard
Hilliard Martinez Gonzales LLP
719 S. Shoreline Blvd.
Corpus Christi, TX 78401
bobh@hbsslaw.com

600 Brickell Avenue, Suite 600
Miami, Florida 33131
jlf@ferrarolaw.com




                                           26
        Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 27 of 31



Massiah v. Sanofi-Aventis U.S. LLC et al., No. 19-cv-11944-AT (S.D.N.Y.)

Plaintiff
Christopher Malborough
445 Broad Hollow Road, Suite 400
Melville, New York 11747
chris@malboroughlawfirm.com

Tim Rosenaeur v. Sanofi-Aventis U.S. LLC, et al., No. 19-cv-03406-MDH (W.D. Mo.)

Plaintiff
Todd C. Werts
Bradford B. Lear
2003 West Broadway, Suite 107
Columbia, Missouri 65203
lear@learwerts.com
werts@learwerts.com

Suzanne Finer v. Boehringer Ingelheim Pharmaceuticals Inc., et al., No. 1:19-cv-11391
(S.D. N.Y.)

Plaintiff
Roopal P. Luhana
Chaffin Luhana LLP
600 Third Ave., 12th Fl.
New York, NY 10016
luhana@chaffinluhana.com

Cynthia Minkley v. Boehringer Ingelheim Pharmaceuticals Inc., et al., No. 9:20-cv-80013-
JIC (S.D. Fla.)

Plaintiff
Douglas A. Dellaccio
Lauren S. Miller
CORY WATSON, P.C.
2131 Magnolia Avenue
Birmingham, AL 35205
ddellaccio@corywatson.com
lmiller@corywatson.com

Yesenia Melillo v. Sanofi-Aventis U.S. LLC, et al., No. 1:19-cv-06376-ENV-SJB (E.D. N.Y.)

Plaintiff
William E. Hoese
KOHN, SWIFT, & GRAF, P.C.
1600 Market Street

                                           27
        Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 28 of 31



Suite 2500
Philadelphia, PA 19103
whoese@kohnswift.com

McAnally v. Sanofi-Aventis U.S. LLC, et al., No. 1:20-cv-00009 (N.D. Miss.)

Plaintiff
Trevor B. Rockstad
2601 14th Street
Gulfport, MS 39501
trevor.rockstad@daviscrump.com

SERVED VIA EMAIL
Kerry L. Brest-Landry v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 2:19-cv-
02275 (E.D. Cal.)

Plaintiff
Aimee Wagstaff
Kathryn M. Forgie
David J. Wood
ANDRUS WAGSTAFF, PC
7171 W. Alaska Drive
Lakewood, Colorado 80226
aimee.wagstaff@andruswagstaff.com
kathryn.forgie@andruswagstaff.com
david.wool@andruswagstaff.com

Patrick A. De Luca v. Sanofi-Aventis U.S. LLC, et al., No. 1:19-cv-6160 (E.D.N.Y.)

Plaintiff
Kevin P. Fitzpatrick
Marschhausen & Fitzpatrick, P.C.
835 Old Country Road
Westbury, NY 11590
kfitzpatrick@marschfitz.com

Thomas A. Wells v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 1:20-cv-00017-
JG (N.D. Ohio)

Plaintiff
Brian R. Herberth
Kelley & Ferraro, LLP
Ernst and Young Tower
950 Main Avenue, Suite 1300
Cleveland, OH 44113
brherberth@kelley-ferraro.com

                                            28
        Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 29 of 31




Michael A. Carroll v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 1:20-cv-
00040-SO (D. N.J.)

Plaintiff
Brian R. Herberth
Kelley & Ferraro, LLP
Ernst and Young Tower
950 Main Avenue, Suite 1300
Cleveland, OH 44113
bherberth@kelley-ferraro.com

Joseph E. Chase v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 1:19-cv-11515
(S.D. N.Y.)

Plaintiff
Daniel C. Burke
BERNSTEIN LIEBHARD LLP
10 East 40th Street
New York, NY 10016
dburke@bernlieb.com


Michael C. Konn v. Boehringer Ingelheim Pharmaceuticals, Inc. et al., No. 1:19-cv-02852-
DAP (N.D. Ohio)

Plaintiff
Brian R. Herberth
Kelley & Ferraro, LLP
Ernst & Young Tower
950 Main Avenue, Suite 1300
Cleveland, OH 44113
brherberth@kelley-ferraro.com

Cynthia Minkley v. Boehringer Ingelheim Pharmaceuticals, Inc., et al., No. 9:20-cv-80013-
JIC (S.D. Fla.)

Plaintiff
Mitchell T. Theodore
CORY WATSON, P.C.
2131 Magnolia Avenue S.
Birmingham, AL 35205
mtheodore@corywatson.com

Jennifer Bond, et al., v. Sanofi-Aventis U.S., LLC, et al., No. 1:19-cv-12471-LTS (D. Mass.)



                                             29
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 30 of 31



Plaintiffs
Stephen H. Galebach
GALEBACH LAW OFFICE
9-11 Touro Avenue
Medford, MA 02155
Steve@galebachlaw.com

Renee Chatman, et al., v. Sanofi-Aventis U.S., LLC, et al., No. 3:19-cv-01363 (S.D. Ill.)

Plaintiffs
Noah C. Lauricella
GOLDENBERGLAW, PLLC
800 LaSalle Avenue, Suite 2150
Minneapolis, MN 55402
mjgoldenberg@goldenberglaw.com

Patrick A. DeLuca, et al., v. Sanofi-Aventis U.S., LLC, et al., No. 1:19-cv-06160 (E.D. N.Y.)

Plaintiffs
Kevin P. Fitzpatrick
Dirk Marschhausen
Marschhausen and Fitzpatrick, P.C.
73 Heitz Place
Hicksville, NY 11801

Eric Ragis, et al., v. Sanofi-Aventis U.S., LLC, et al., No. 2:19-cv-00231-wks (D. Vt.)

Plaintiffs
Steven A. Bredice
The Law Offices of Steven A. Bredice PLC
17 G.W. Tatro Drive
Jeffersonville, VT 05464
sbredice@poblaw.net

John Scholl, et al., v. Sanofi-Aventis U.S., LLC, et al., No. 0:19-cv-03044 (D. Minn.)

Plaintiffs
Daniel E. Gustafson
Amanda M. Williams
Eric S. Taubel
Mary M. Nikolai
GUSTAFSON GLUEK PLLC
Canadian Pacific Plaza
120 South 6th Street, Suite 2600
Minneapolis, MN 55402
dgustafson@gustafsongluek.com

                                              30
         Case MDL No. 2924 Document 167-2 Filed 01/22/20 Page 31 of 31



awilliams@gustafsongluek.com
etaubel@gustafsongluek.com
mnikolai@gustafsongluek.com

This 22nd day of January, 2020.


                                           By: /s/ Andrew T. Bayman
                                           Andrew T. Bayman
                                           KING & SPALDING LLP
                                           1180 Peachtree Street, NE Suite 1600
                                           Atlanta, Georgia 30309
                                           Telephone: (404) 572-3583
                                           Facsimile: (404) 572-5100
                                           abayman@kslaw.com

                                           Attorney for Boehringer Ingelheim
                                           Pharmaceuticals




                                      31
